DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 22, 2021.  Claims 1, 4, 7, 10, 15 and 18 have been amended, claims 2, 3, 5, 8, 9, 11, 13, 14, 16, 17 and 19 have been canceled, and no claims have been added.   Thus, claims 1, 4, 6, 7, 10, 12, 15, 18 and 20 are pending and examined below.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive for the reasons reiterated herein below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6, 7, 10, 12, 15, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Do claims 7 and 15 fall into one of four of the statutory categories?  Yes. The preamble of claims 7 and 15 recite an apparatus and a non-transitory computer readable storage medium, respectively. The body of claim 7 positively recite at least one structural element, and the body of claim 15 positively recites the non-transitory processor-readable storage medium operatively coupled to a processor.  Therefore, claims 7 and 15 are each directed to an apparatus.

	Step 2A – Prong 1
Do claims 1, 7 and 15 recite a judicial exception?  Yes. The claims recite the limitations of performing following verification according to a set period during traveling of the unmanned vehicle along the road: detecting a traveling state of the unmanned vehicle; determining a verification result of the to-be-verified route information, based on a matching relationship between the detected traveling state and an expected traveling state corresponding to a road section of a current location in the to-be-verified route information; determining, in response to determining that the detected traveling state does not match the expected traveling state corresponding to the road section of the current location, the to-be-verified route information being inaccurate; determining scene information of the current location, wherein the scene information comprises at least one of: current time information, current location information, or current scene image information; and determining a control route based on the scene information set and the to-be-verified route information. The verifying, detecting and determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations” nothing in the claim precludes performing the verifying, detecting and determining steps from practically being done in the human mind and/or visually. For example, but for the “at least one processor; and a memory storing instructions” language, the claims encompass the user manually and/or visually forming the aforementioned verifying, detecting and determining steps.  As a result, these limitations are mental processes.

Step 2A – Prong 2
Do claims 1, 7 and 15 integrate the judicial exception into a practical application?  No. The claim(s) recite(s) three additional elements: receiving to-be-verified route information sent by a cloud server in communication connection, the to-be-verified route information comprising road information and expected traveling state information corresponding to a road section on a road characterized by the road information, and the expected traveling state information being used to characterize an expected traveling state of the unmanned vehicle on the corresponding road section; storing the scene information in a scene information set; and controlling the unmanned vehicle based on the control route. The processor in these steps are recited at high levels of generality, i.e., as a generic processor performing generic computer functions of receiving and processing data.  
For instance, the receiving step recited in the claims is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of to-be-verified route information sent by a cloud server), and amount to nothing more than mere data gathering, which is a form of insignificant extra-solution activity.  The storing step is also recited at a high level of generality (i.e., as a general action warehousing data based on the results of determining scene information of the current location) and amounts to mere post solution actions, which is also a form of insignificant extra-solution activity.  The controlling step is also recited at a high level of generality.  Every autonomous vehicle is expected to be controlled along a route in a specific way.  However, there is nothing specific about the controlling step in these claims other than the unmanned vehicle being controlled based on a control route.  In other words, the step of controlling the unmanned vehicle based on the control route does not recite any meaningful benefits on practicing the abstract idea.  The generic processor limitation recited in these claims is no more than mere instructions to apply the exception using generic computer component(s).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As a result, claims 1, 7 and 15 are directed to the abstract idea.



Step 2B 
Do claims 1, 7 and 15 provide an inventive concept?  No.   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer component(s). The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer component(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, claims 1, 7 and 15 are ineligible.

Dependent claims 4, 6, 10, 12 and 18 and are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 4, 6, 10, 12 and 18 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1, 4, 6, 7, 10, 12, 15, 18 and 20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666